Citation Nr: 0426037	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  02-10 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for a low back disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman
INTRODUCTION

The veteran had active service from March 1987 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


The issues of service connection for bilateral hearing loss, 
a low back disorder, and an acquired psychiatric disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for hearing loss and a low back disorder were denied by the 
RO in August 1996 on the grounds that there was no evidence 
which showed that the veteran had a current disability with 
respect to either condition and, further, that there was no 
evidence of hearing loss during service or within one year 
following separation; the veteran received timely notice of 
that decision, but did not complete a timely appeal.

2.  The evidence received since the prior RO denial is 
sufficient to establish a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
would result in a different outcome of the claims.




CONCLUSIONS OF LAW

1.  The RO's August 1996 decision is final.  38 U.S.C.A. 
§ 7105(c) (West. 2003); 38 C.F.R. §§ 20.302(a), 20.1103 
(2003).

2.  The evidence received since the RO's last final denial is 
new and material, and thus, serves to reopen the veteran's 
claims for service connection for bilateral hearing loss and 
a low back disorder.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
In view of the favorable decision to reopen the veteran's 
claims on appeal, the Board finds that any failure on the 
part of VA to comply with the provisions of the VCAA has not 
resulted in prejudice to the veteran to the extent that the 
claims have been reopened.

Reopening the claim.  In October 2000, the veteran applied to 
reopen the claim.  In July 2001, the RO denied the claims for 
bilateral hearing loss and for a low back disorder after 
determining that new and material evidence had not been 
presented.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); see generally Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that 38 C.F.R. § 3.156 was recently amended 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment. 66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In August 1996, the RO held that entitlement service 
connection for both bilateral hearing loss and a low back 
disorder was not warranted.  The veteran did not perfect an 
appeal of the August 1996 decision, and it became final.  
38 U.S.C.A. § 7105(c).

The matter under consideration in this case is whether new 
and material evidence has been presented sufficient to reopen 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss and a low back disorder.  For the 
veteran's claims to be reopened, evidence must have been 
presented, or secured, since the August 1996 RO decision 
which is relevant to, and probative of, the question of 
whether these disorders were incurred in or aggravated during 
his period of active duty.

Relevant evidence of record at the time of the August 1996 RO 
decision consisted of the veteran's service medical records, 
dated from May 1983 to November 1986 and from March 1987 to 
April 1996; the veteran's original claim for compensation, 
received in April 1996; and a June 1996 VA examination.  The 
RO concluded that this evidence did not reflect that the 
veteran suffered from either hearing loss or a low back 
disorder incurred in service.

The RO notified the veteran in August 1996 that both of his 
claims for entitlement to service connection for bilateral 
hearing loss and a low back disorder had been denied.

Relevant evidence submitted since the August 1996 rating 
decision includes, medical statements from a private 
physician, R. A. Coca Rivera, M.D., dated in October 2000 and 
July 2002.  Dr. Coca Rivera's statement pf July 2002 recounts 
the veteran's in-service spine trauma, among other things, 
and states in conclusion that, "It is my medical opinion 
that [the veteran] has multiple medical conditions that 
started during the military . . . . after accidents suffered 
there."  Dr. Coca Rivera's October 2000 statement reflects 
that the veteran has a current problem with hearing loss, 
among other medical problems.  She concludes that, 
"Evidently, there are multiple problems, still present and, 
in my opinion, [] evidenced resulting from military 
service."  Such a nexus opinion was not previously of 
record.  Consequently, it may be concluded that this evidence 
relates to an unestablished fact necessary to substantiate 
the claims and raises a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claims for service connection for 
bilateral hearing loss and a low back disorder are reopened.

Adjudication of the veteran's claims for service connection 
does not end with the finding that the claims are reopened.  
In determining that the veteran's claims are reopened, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claims are found to be reopened, the presumption that 
evidence is credible and entitled to full weight no longer 
applies.  Prior to de novo review of the claims, the Board 
has identified further development action that must be taken, 
which will be addressed in the Remand section below.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened.

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
low back disorder is reopened.


REMAND

As an initial matter, the Board notes that the veteran stated 
that he was subjected to acoustic trauma during service.  As 
a layperson, the veteran is competent to provide evidence of 
the occurrence of such observable symptoms and events during 
service; however, a layperson is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Given the veteran's testimony and the uncertainty as to the 
etiology of his bilateral hearing loss, on remand he should 
be afforded an appropriate VA examination to resolve this 
matter.  Additionally, the veteran should be afforded a VA 
examination to resolve the question of the etiology of his 
low back disorder.  See Horowitz v. Brown, 5 Vet. App. 217 
(1993) (where there is a reasonable possibility that a 
current condition is related to or is a residual of a 
condition experienced in service, the Board should seek "a 
medical opinion as to whether [the claimant's] current 
disabilities are in any way related to or a residual of those 
experienced in service.")  Medical expertise informed by 
full review of the history and appropriate testing and 
examination is required.

Additionally, the Board notes that a private August 1999 
psychiatric evaluation was conducted in connection with the 
veteran's claim for Social Security Administration 


(SSA) benefits.  On remand, it should be ascertained whether 
the veteran receives disability benefits from (SSA).  Any 
decision rendered by the SSA, as well as all records used by 
the SSA in making a disability decision in the veteran's 
case, should be obtained.

In order to fulfill VA's duty to assist, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

1.  Ask the veteran whether there 
exists any recent VA or private 
medical records related to hearing 
loss, low back disorder, or acquired 
psychiatric disorder that are not 
currently in the claims folder.  If 
so, obtain and associate them with 
the claims folder.  If signed 
release forms are needed to obtain 
any such private medical records 
directly, ask the veteran whether he 
would be willing to execute such 
forms.  If not, ask the veteran to 
provide the relevant records 
himself.

2.  The RO should obtain copies of 
all treatment/clinical notes and 
records from the San Juan VAMC since 
June 2001, from Dr. Coca Rivera in 
Cayey, Puerto Rico, and from Dr. 
Rafael H. Miguez Balseiro.  If 
records sought are not obtained, the 
veteran should be notified of the 
records that were not obtained, 
provided information as to the 
efforts taken to obtain them, and 
describe any further action to be 
taken.



3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to 
be afforded examinations by 
appropriate specialists to determine 
the etiology and date of onset of 
his bilateral hearing loss and his 
low back disorder.  The claims 
folder must be made available to the 
examiners for review.  The examiners 
should elicit from the veteran his 
account of the history of his 
hearing and low back disorders, to 
include any in-service trauma.  The 
examiners should identify all 
relevant pathology which is present 
and describe the nature and progress 
of any pathology which has been 
identified.  After reviewing the 
records and examining the veteran, 
the examiners are requested to 
express opinions as to the following 
questions:

?	Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any diagnosed 
hearing loss is related to active 
service.  The examiner should address 
intercurrent or nonservice-related 
causes, if any, such as age and civil 
occupational or recreational noise 
exposure, of current hearing 
impairment, and opine specifically, to 
the extent possible, on the extent to 
which hearing loss is attributable 
solely to active service.  The basis 
for the opinion should be included in 
the report.  Associate the report with 
the claims folder.  

?	Whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any 
currently identified low back disorder 
was initially manifested during active 
service; otherwise originated during 
active service; is etiologically 
related to the inservice complaints of 
back pain, or is in any other way 
causally related to his periods of 
active service?

The examiners should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations 
as to all medical conclusions 
rendered.  

4.  The RO then should re-adjudicate 
the veteran's claims in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefits 
sought on appeal remains denied, the 
veteran and his representative 
should be furnished a SSOC and be 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



